          Case 1:20-cv-01907-KBJ Document 6 Filed 07/16/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                          )
CHANDAN PANDA, et al,                     )
                                          )
              Plaintiffs,                 )
                                          )
              v.                          )      Civ. No. 20-cv-1907 (KBJ)
                                          )
CHAD WOLF, Acting Secretary of            )
Homeland Security, et al.,                )
                                          )
              Defendants.                 )
                                          )

               GENERAL ORDER AND GUIDELINES REGARDING
                   MOTIONS FOR A PRELIMINARY INJUNCTION

       On July 15, 2020, Plaintiffs filed a motion seeking entry of a preliminary

injunction in this matter. (ECF No. 3.) In order to ensure the efficient and expeditious

resolution of this motion in light of the circumstances under which the Court is

operating due to the COVID-19 pandemic, see Standing Order 20-62, In re: Third

Further Extension of Postponed Court Proceedings Due to Exigent Circumstances

Caused by COVID-19 Pandemic (D.D.C. July 9, 2020), and to conserve this Court’s and

the parties’ resources, it is hereby

       ORDERED that Plaintiffs shall promptly effect service of the complaint on

Defendants, and shall file any returns of service on or before July 21, 2020. It is

       FURTHER ORDERED that the parties shall confer and, within three business

day following entry of this Order or defense counsel’s entry of appearance, whichever

is later, file a Notice that contains three dates and times after August 10, 2020 (which

is the Court’s earliest availability), on which counsel are available for a telephonic
             Case 1:20-cv-01907-KBJ Document 6 Filed 07/16/20 Page 2 of 3




scheduling conference with the Court. During the conference, the parties should be

prepared to address the various rate-limiting factors that the Court needs to consider as

it determines the briefing and hearing schedule moving forward, including:

       (1)      whether the instant motion should be converted to a motion for full
                summary judgment and handled on an expedited basis;

       (2)      if the parties wish to proceed on a preliminary injunction/partial
                summary judgment basis, what is the parties’ proposed schedule for
                briefing the motion;

       (3)      the parties’ availability for a hearing on the motion when it is ripe,
                however it is styled; and

       (4)      whether any parallel litigation related to the claims in this case
                and/or the subject of the motion for a preliminary injunction is
                pending, and the status of any such litigation.

The Defendants’ obligation to respond to the pending motion for a preliminary

injunction is STAYED pending the telephonic scheduling conference. It is

       FURTHER ORDERED that if any parallel litigation is pending, the parties shall

keep the Court fully apprised of the status of such ligation, including notifying the

Court within 24 hours whenever a document is filed, a hearing is held or scheduled, or

an order is issued in that litigation. Finally, it

       FURTHER ORDERED that Defendants obligation to respond to the complaint

shall be suspended during the Court’s consideration of the merits of the motion for a

preliminary injunction. Defendants must answer or otherwise respond to the Complaint

within 14 days after the Court issues its order on the motion for a preliminary

injunction.




                                               2
          Case 1:20-cv-01907-KBJ Document 6 Filed 07/16/20 Page 3 of 3




       In light of the current pandemic and the limited in-person operations at the

courthouse, the Court is dispensing with its standard requirement for courtesy copies of

the parties’ filings related to the motion for a preliminary injunction.



DATE: July 16, 2020                       Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                             3
